 1   Stephanie R. Tatar, Esq. (SBN: 237792)          ELIZABETH L. MCKEEN (S.B. #216690)
     TATAR LAW FIRM, APC                             DANIELLE N. OAKLEY (S.B. #246295)
 2   3500 West Olive Ave., Suite 300                 BENJAMIN D. BROOKS (S.B. #314373)
 3   Burbank, CA 91505                               O’MELVENY & MYERS LLP
     Tel: (323) 744-1146                             610 Newport Center Drive, 17th Floor
 4   Fax: (888) 778-5695                             Newport Beach, California 92660-6429
     E-mail: Stephanie@thetatarlawfirm.com           Telephone: (949) 823-6900
 5                                                   Facsimile: (949) 823-6994
     Paul B. Mengedoth, Esq.                         emckeen@omm.com
 6   MENGEDOTH LAW PLLC                              doakley@omm.com
     20909 N. 90th Place, Suite 211                  benbrooks@omm.com
 7
     Scottsdale, AZ 85255
 8   Tel: (480) 778-9100                             Counsel for Defendant Federal National
     Fax: (480) 778-9101                             Mortgage Association
 9   E-mail: paul@mengedothlaw.com
10   [Additional counsel listed on signature page]
11   Counsel for Plaintiff James Banneck
12   and all similarly situated individuals

13

14                              UNITED STATES DISTRICT COURT
15                           NORTHERN DISTRICT OF CALIFORNIA
16
     JAMES BANNECK, individually and on                  Case No. 3:17-cv-04657-WHO
17   behalf of all others similarly situated,

18                          Plaintiff,                   STIPULATION AND ORDER
                                                         EXTENDING DEADLINES FOR CASE
19                  v.                                   MANAGEMENT CONFERENCE,
20                                                       SUMMARY JUDGMENT HEARING,
     FEDERAL NATIONAL MORTGAGE                           CLASS CERTIFICATION BRIEFING,
     ASSOCIATION,                                        AND ADR
21

22                          Defendant.

23

24

25

26
27

28
                                                                           STIPULATION EXTENDING
                                                     1                             CASE DEADLINES
                                                                                 3:17-CV-04657-WHO
 1          Plaintiff James Banneck and defendant Federal National Mortgage Association (“Fannie

 2   Mae”) hereby stipulate as follows:

 3          WHEREAS, a case management conference and the hearing on Fannie Mae’s motion for

 4   summary judgment are currently scheduled for January 9, 2019;

 5          WHEREAS, the parties have cited opinions from Zabriskie v. Federal National Mortgage

 6   Association, No. 13-cv-02260 (D. Ariz.), which was subsequently appealed to the Ninth Circuit

 7   as Zabriskie v. Federal National Mortgage Association, No. 17-16000 (9th Cir.), in their briefing

 8   on Fannie Mae’s motion for summary judgment;

 9          WHEREAS, on December 26, 2018, the Ninth Circuit entered an order under seal in

10   Zabriskie, No. 17-16000 (9th Cir. Dec. 26, 2018) (Dkt. 67);

11          WHEREAS, the Zabriskie parties are not permitted to disclose the content of the

12   December 26, 2018 order, but the parties expect the Ninth Circuit to file publicly its decision in

13   Zabriskie in the near future;

14          WHEREAS, the parties agree that the case management conference and hearing on Fannie

15   Mae’s motion for summary judgment should be held after the Ninth Circuit files its decision in

16   Zabriskie;

17          WHEREAS, the parties further agree that class certification should be briefed after the

18   hearing on Fannie Mae’s motion for summary judgment, and that ADR should be completed after

19   the Court rules on plaintiff’s anticipated motion for class certification;

20          WHEREAS, the requested extension is not to unduly delay the prosecution of this action,
21   but to provide the Court with argument and briefing that will permit a just and efficient

22   determination of the issues raised in Fannie Mae’s motion for summary judgment and plaintiff’s

23   anticipated motion for class certification;

24          THEREFORE, pursuant to Fed. R. Civ. P. 6(b), Civil L.R. 7-7(b), and Civil L.R. 6-2(a),

25   the parties stipulate and respectfully request that the Court enter an Order extending certain

26   deadlines in this case as follows; no other existing deadlines will be altered:
27

28
                                                                                  STIPULATION EXTENDING
                                                        2                                CASE DEADLINES
                                                                                        3:17-CV-04657-WHO
 1   Event                                               Deadline
     Case management conference and hearing on           February 20, 2019 or as ordered by the Court
 2
     Fannie Mae’s motion for summary judgment
 3   Plaintiff’s motion for class certification          March 1, 2019
     Defendant’s opposition to class certification       April 10, 2019
 4   Plaintiff’s reply in support of class               April 24, 2019
     certification
 5   Hearing on plaintiff’s motion for class             May 8, 2019 or as ordered by the Court
 6   certification
     Deadline to complete ADR                            July 15, 2019
 7
                                        Respectfully submitted,
 8
     Dated: January 3, 2019                              Dated: January 3, 2019
 9
     FRANCIS & MAILMAN, P.C.                             O’MELVENY & MYERS LLP
10
     /s/ James A. Francis                                /s/ Danielle N. Oakley
11   JAMES A. FRANCIS                                    ELIZABETH L. MCKEEN
     JOHN SOUMILAS                                       DANIELLE N. OAKLEY
12   LAUREN KW BRENNAN                                   BENJAMIN D. BROOKS
     Land Title Building, 19th Floor                     610 Newport Center Drive, 17th Floor
13   100 South Broad Street                              Newport Beach, California 92660-6429
     Philadelphia, PA 19110                              (949) 823-6900
14   (215) 735-8600
                                                         Attorneys for Defendant
15   TATAR LAW FIRM, APC
     STEPHANIE R. TATAR
16   3500 West Olive Ave., Suite 300
     Burbank, CA 91505
17   Tel: (323) 744-1146

18   MENGEDOTH LAW PLLC
     PAUL B. MENGEDOTH
19   20909 N. 90th Place, Suite 211
     Scottsdale, AZ 85255
20   Tel: (480) 778-9100

21   GOLDSMITH & ASSOCIATES, LLC
     SYLVIA A. GOLDSMITH
22   20545 Center Ridge Road, Suite 120
     Rocky River, OH 44116
23   Tel: (440) 934-3025

24   KELLY & CRANDALL PLC
     KRISTI CAHOON KELLY
25   CASEY SHANNON NASH
     3925 Chain Bridge Road, Suite. 202
26   Fairfax, VA 22030
     Tel: (703) 424-7570
27
     Attorneys for Plaintiff
28
                                                                              STIPULATION EXTENDING
                                                     3                               CASE DEADLINES
                                                                                    3:17-CV-04657-WHO
 1
              Having considered the parties’ above Stipulated Scheduling Order, and for good cause
 2   shown,

 3            IT IS HEREBY ORDERED, adopting the foregoing deadlines in this matter.

 4

 5   Dated:_January 4, 2019                                    ____________________________
                                                        WILLIAM H. ORRICK
 6                                                      U.S. DISTRICT COURT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                                          STIPULATION EXTENDING
                                                    4                            CASE DEADLINES
                                                                                3:17-CV-04657-WHO
 1                                                Attestation

 2

 3          I hereby attest that the other signatories listed, on whose behalf the filing is submitted,

 4   concur in the filing’s content and have authorized the filing.

 5

 6    Dated: January 3, 2019                               O’Melveny & Myers LLP

 7

 8                                                         By: /s/ Danielle N. Oakley
                                                               Danielle N. Oakley
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                                                STIPULATION EXTENDING
                                                       5                               CASE DEADLINES
                                                                                      3:17-CV-04657-WHO
